Citation Nr: 1809357	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-21 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an amputation of the right leg.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus (diabetes).  

4.  Entitlement to a rating in excess of 10 percent for tinnitus.

5.  Entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability.

6.  Entitlement to a rating in excess of 40 percent for a left ankle disability.

7.  Entitlement to a rating in excess of 10 percent for a left ankle scar.

8.  Entitlement to a compensable rating for a scar of the right leg.

9.  Entitlement to a rating in excess of 10 percent for a scar of the right thumb.  

10.  Entitlement to automobile and adaptive equipment or to adaptive equipment only.

11.  Entitlement to a total disability rating based on individual unemployability as the result of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a four rating decisions of the VA RO.  An August 2010 rating decision declined to reopen the claim of entitlement to an amputation of the right leg, and it denied the claim for automobile and adaptive equipment or adaptive equipment only.  A November 2012 rating decision denied the claim of entitlement to a TDIU.  A March 2014 rating decision granted service connection for PTSD and assigned a 30 percent rating.  A June 2014 rating decision granted service connection for diabetes and assigned a 20 percent rating.  

 
FINDINGS OF FACT

1.  During the Veteran's September 14, 2016, hearing, and prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claims of entitlement to increased ratings for tinnitus, a bilateral hearing loss disability, a left ankle disability, a left ankle scar, a right leg scar, and a right thumb scar.

2.  A July 2008 rating decision denied the claim for service connection for an amputation of the right leg.  

3.  The evidence received since the July 2008 rating decision is cumulative and redundant, does not relate to unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for an amputation of the right leg.

4.  The Veteran's PTSD has not resulted in symptoms of a greater severity than occupational and social impairment with reduced reliability and productivity.

5.  The Veteran's diabetes requires the use of oral hypoglycemic agents and the restriction of diet, but it does not require restriction of activities.

6.  The Veteran does not have service-connected disabilities that have resulted in the loss or permanent loss of use of one or both feet or one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees or one or both hips.

7.  The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims of entitlement to increased ratings for tinnitus, a bilateral hearing loss disability, a left ankle disability, a left ankle scar, a right leg scar, and a right thumb scar have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The July 2008 rating decision denying the claim for service connection for an amputation of the right leg is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

3.  New and material evidence has not been received sufficient to reopen the claim for service connection for an amputation of the right leg.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

4.  The criteria for a rating of 50 percent, but no greater, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

5.  The criteria for a rating in excess of 20 percent for diabetes have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

6.  The criteria for automobile and adaptive equipment or adaptive equipment only have not been met.  38 U.S.C. §§ 3901, 3902 (2012); 38 C.F.R. §§ 3.350, 3.808 (2017).

8.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. 
§§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Veteran was provided with all appropriate notification in February 2008, March 2010, and March 2014.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2017).  The evidence contains the Veteran's service treatment records and all pertinent and identified post-service treatment records.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with a VA examination addressing his PTSD in February 2014, and an examination addressing his diabetes in May 2015 (with an addendum opinion provided in July 2015).  Upon review of these examination reports, the Board finds that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of these examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

VA has not obtained a medical opinion addressing the Veteran's petition to reopen his claim for service connection for an amputation of the right leg.  VA is not required to provide a medical examination of a claimant seeking to reopen a previously and finally disallowed claim unless new and material evidence had been presented.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-1343 (Fed. Cir. 2003) (holding that "in the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion").  Here, as is discussed in further detail below, a medical opinion is not required because new and material evidence has not been received.

The Veteran participated in a videoconference hearing before the undersigned in September 2016, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.



Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Either the Veteran or his authorized representative may withdraw a claim.  38 C.F.R. § 20.204. 

During his September 2016 videoconference hearing before the Board, the Veteran indicated that he wished to withdraw his claims of entitlement to increased ratings for tinnitus, a bilateral hearing loss disability, a left ankle disability, a left ankle scar, a right leg scar, and a right thumb scar.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicates his intention to withdraw the appeal as to these issues and satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a notice of disagreement within the meaning of 38 U.S.C.A. § 7105(b)).  Hence, there remains no allegation of error of fact or law for appellate consideration on the claims of entitlement to increased ratings for tinnitus, a bilateral hearing loss disability, a left ankle disability, a left ankle scar, a right leg scar, and a right thumb scar.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.

New and Material Evidence
 
Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; Smith v. West, 12 Vet. App. 312 (1999).  Raising an alternate theory of entitlement to service connection for the same disability, in and of itself, does not provide a sufficient basis upon which to reopen the claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Turning to the facts in this case, the Veteran's claim for service connection for an amputation of the right leg was last denied in a July 2008 rating decision, which found that while the Veteran had undergone an amputation of the right leg below the knee, such disability was not related to his claimed in-service experiences, including herbicide exposure, but it instead related to his right foot ischemia or peripheral vascular disease (PVD).  The Veteran did not appeal the July 2008 rating decision, no evidence was received within one year of the July 2008 rating decision, and no new service records have been submitted.  Therefore, the July 2008 rating decision is final.  

Since July 2008, additional evidence has been added to the record.  The Veteran has, for example during his September 2016 hearing, repeated lay allegations that his right leg amputation is directly related to service.  This evidence is not new and material because it merely repeats the lay allegations that were of record at the time of the last final denial of the Veteran's claim in July 2008.  

The Veteran has additionally advanced an argument, also during his September 2016 hearing, that his right leg amputation is secondarily related to his service-connected diabetes.  The Board notes that a June 2014 rating decision granted service connection for diabetes effective March 2014.  As noted above, however, simply raising an alternate theory of entitlement to service connection for the same disability does not itself provide a sufficient basis upon which to reopen the claim.  

To the extent that additional medical evidence has been added to the record since the July 2008 final decision, such evidence does not raise a reasonable possibility of substantiating the Veteran's claim.  For example, in June 2015, an examiner, clarifying a May 2015 opinion, indicated that the Veteran's lower extremity issues, including his right leg amputation, and PVD were not related to his diabetes.  This evidence is new because it was not of record at the time of the July 2008 denial of the Veteran's claim, but it is not material, because it not only fails to raise a reasonable possibility of substantiating the Veteran's claim, but it is instead  expressly contrary to the Veteran's claim.  

In sum, while the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating the claim is "low", it is nonetheless a threshold.  In this case, to the extent that new evidence has been presented, such evidence does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right leg amputation.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for a right leg amputation, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

Increased Rating for PTSD

Under the General Rating Formula for Mental Disorders, in pertinent part, a 30 percent rating applies to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating applies to occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating applies to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when a psychiatric disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.  

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130 (2017).  While a GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning a disability rating.  VAOPGCPREC 10-95.  

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicate mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130.

Turning to the facts in this case, the Veteran filed his underlying claim of entitlement to service connection for PTSD in February 2008.  In March 2008, the Veteran complained of experiencing visual hallucinations relating to witnessing an in-service suicide.  In May 2008, a clinician noted the Veteran's feelings of depression and his difficulty sleeping.  The Veteran indicated that he had experienced suicidal thoughts, but he had no plan on carrying out such thoughts.  In December 2008, a clinician found the Veteran to be mildly depressed, likely because his spouse was recently laid off from her job.  

In January 2009, a clinician noted that the Veteran had recently scared his spouse after having a lengthy flashback during which he reported "seeing somebody in the corner [of] the bedroom".  The Veteran's spouse reported that it took the Veteran approximately 30 minutes to return to the "here and now".   The Veteran was not suicidal or homicidal.  In February 2009, the Veteran reported a history of experiencing visual hallucinations related to service.  The clinician indicated that further assessment was needed to rule out the possible misuse of pain medications or presence of drug interactions.  

In June 2010, the Veteran expressed feelings of stress relating to his family's financial obligations, and he indicated that he was "getting along okay with wife and family".  The Veteran indicated that he was "not overly distressed" by visual hallucinations that appeared in the corner of his eye.  In November 2010, the Veteran indicated that he continued to have hallucinations and nightmares.  The Veteran was "doing his best to stay active with family and friends and [was] doing some occasional volunteering when it [was] possible at the nearby school".  

In January 2011, the Veteran's spouse related that the Veteran's PTSD was "getting under control".  The Veteran no longer said "hurtful things" to others, but he became "loud and mean" when he neglected to take his medication.  In March 2011, the Veteran enjoyed maintaining a large garden and socializing with friends.  In a November 2011 psychiatric evaluation, the Veteran reported that he was "married happily" and was not working due to physical limitations.  In September 2011, the Veteran reported having fleeting suicidal ideation and "morbid thoughts", but he indicated that he would not act on such thoughts due to his accountability to his spouse and family.  In November 2011, the Veteran reported that his visual hallucination of a partial human body had appeared so often that he no longer found it to be disturbing.  The clinician assigned the Veteran a GAF score of 55.  

In June 2012, the Veteran reported experiencing seeing a hallucination of a man in his bedroom.   In September 2012, the Veteran reported struggling with feelings of estrangement from his son and nightmares related to service.  In December 2012, a clinician assigned the Veteran a GAF score of 55.  In March 2013, the Veteran complained of difficulty sleeping.  The Veteran indicated that he met with other veterans on Wednesdays for coffee.  A clinician assigned the Veteran a GAF score of 55.  In a May 2013 record, the Veteran indicated that he missed going to work, woodworking, and making things for other people.  The Veteran indicated that he was generally a "homebody".  

The Veteran underwent a VA examination in February 2014, at which time the Veteran stated that he lived with his spouse of 15 years.  The Veteran denied ever having had marital problems.  The Veteran had four adult children, and he reported that he generally got along well with three of them.  The Veteran reported having basically little contact with his fourth child, because that child viewed the Veteran as a "lazy alcoholic", though the Veteran reported that he stopped consuming alcohol in 2008.  The Veteran reported that he worked about four long-term jobs after leaving the military, most recently at a cold storage plant until his retirement in 2000.  The Veteran indicated that he did a "good job" at work, though he reported having some difficulties getting along with coworkers or supervisors.  

The Veteran complained of experiencing intrusive thoughts, dreams, and brief flashbacks.  The Veteran avoided certain thoughts, feelings, and external reminders of his service.  The Veteran reported feeling anxious every day.  The Veteran indicated that he had experienced hallucinations, seeing "flashes" of a service member who committed suicide.  The Veteran indicated that he was "pretty happy".  The Veteran could manage the basic activities of daily living.  

The examiner found that the Veteran had a depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was capable of managing his financial affairs.  The examiner found that the Veteran had experienced significant improvement in his psychiatric symptoms since he first sought out mental health treatment in 2004.  The examiner found that the Veteran's symptoms resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although the Veteran generally functioned satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner assigned the Veteran a GAF score of 65 to 70.  

In June 2014, Dr. McPeak submitted a psychiatric impairment questionnaire noting that the Veteran suffered from persistent delusions or hallucinations, deficiencies in mood, difficulty in adapting to stressful circumstances, intrusive recollections of a traumatic experience, unprovoked hostility and irritability, an inability to establish and maintain effective relationships, and possible deficiencies in judgment.  In terms of the Veteran's occupational limitations, Dr. McPeak found that the Veteran had no limitations in his ability to remember locations and work-like procedures, sustain an ordinary routine without supervision, accept instructions, respond appropriately to criticism from supervisors, maintain socially appropriate behavior, adhere to basic standards of neatness and cleanliness, and be aware of normal hazards and take appropriate precautions.  The Veteran was mildly limited in his ability to perform activities within a schedule, maintain regular attendance, be punctual within customary tolerance, respond appropriately to changes in the work setting, and set realistic goals or make plans independently.  The Veteran was moderately limited in his ability to work in coordination with or in proximity to others without being distracted by them, interact appropriately with the general public, and to get along with coworkers or peers without distracting them or exhibiting behavioral extremes.  The Veteran was moderately-to-markedly limited in his ability to maintain attention and concentration for extended periods and to travel to unfamiliar places or use public transportation.  The Veteran was markedly limited in his ability to complete a normal work week without interruptions from psychologically-based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.  Dr. McPeak indicated that the Veteran's impairments would result in one absence from work monthly.  Dr. McPeak stated that the Veteran's PTSD affected his sleep, which in turn impacted his cognitive functioning and ability to function under stress.  

In November 2014, the Veteran reported that he met weekly to talk with a group of veterans.  In December 2014, the Veteran reported that he had had a busy holiday with lots of people in the house, and he reported that he enjoyed watching "the kids".  The Veteran continued to enjoy the socialization of meeting with other veterans every week.  

In August 2016, Dr. McPeak submitted a psychiatric impairment questionnaire noting that the Veteran complained of daily visual hallucinations of a "headless guy in [the] house".  Dr. McPeak found that the Veteran had deficiencies in family relations at times, persistent visual delusions or hallucinations, deficiencies in mood, difficulty in adapting to stressful circumstances, intrusive recollections of a traumatic experience, unprovoked hostility and irritability at times when triggered by memories, poor stress tolerance, an inability to establish and maintain effective relationships (sometimes withdrawing from family and friends), and occasional suicidal ideation.  

In terms of the Veteran's occupational limitations, Dr. McPeak found that the Veteran had no limitations in his ability to remember locations and work-like procedures, perform activities within a schedule, maintain regular attendance, be punctual within customary tolerance, sustain an ordinary routine without supervision, accept instructions, respond appropriately to criticism from supervisors, get along with coworkers or peers without distracting them or exhibiting behavioral extremes, maintain socially appropriate behavior, adhere to basic standards of neatness and cleanliness, and be aware of normal hazards and take appropriate precautions.  The Veteran was mildly limited in his ability to travel to unfamiliar places or use public transportation.  The Veteran was moderately limited in his ability to interact appropriately with the general public, respond appropriately to changes in the work setting, and set realistic goals or make plans independently.  The Veteran was moderately-to-markedly limited in his ability to complete a normal work week without interruptions from psychologically-based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods (Dr. McPeak indicated that the Veteran would be interrupted three to four times a day).  The Veteran was markedly limited in his ability to maintain attention and concentration for extended periods and to work in coordination with or in proximity to others without being distracted by them.  Dr. McPeak indicated that the Veteran's impairments would result in more than three absences from work monthly, and she opined that the Veteran would not be capable of performing gainful employment as a result of his psychological impairment.  

During his September 2016 hearing before the undersigned, the Veteran reported that he had a "big problem" being around people; the Veteran preferred the company of his spouse and "maybe two others", and "that's the way [he] want[ed] it".  The Veteran indicated that he had thoughts of suicide.  

Turning now to an application of the relevant laws and regulations to the facts in the instant case, the Board concludes that the weight of the evidence demonstrates that the Veteran has shown occupational and social impairment with reduced reliability and productivity (particularly as the result of changes in mood, sleep impairment, and visual hallucinations) consistent with a 50 percent rating since the time of his February 2008 claim.  Thus, the Board will afford the Veteran with the benefit of the doubt and find that a single 50 percent rating applies throughout the appeal period.  The evidence does not, however, demonstrate a degree of occupational or social impairment consistent with a rating greater than 50 percent at any time.  

With regard to the Veteran's occupational impairment, the weight of the evidence does not show the total occupational impairment that is associated with a 100 percent disability rating or the occupational impairment with deficiencies in most areas that is associated with a 70 percent disability rating.  

While the Veteran has not worked since filing his claim in February 2008, the Veteran has not alleged that his psychiatric symptoms led him to stop working in 2000.  The evidence, for example from November 2010, indicates that the Veteran engaged in volunteer work when it was possible.  Clinicians have consistently found the Veteran to be able to handle money, pay bills, and manage his own financial affairs.  In February 2014, an examiner found that the Veteran's symptoms resulted in occupational impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Board notes that this characterization of the Veteran's symptoms is consistent with a 30 percent disability rating.  In June 2014, Dr. McPeak found that the Veteran's psychiatric symptoms would result in one absence from work monthly.  During the Veteran's September 2016 hearing, the Veteran stated that "as long as [he] was left alone at a job, [he thought] he could do the job very well".  The Board finds that this occupational history is not consistent with a finding that the Veteran suffers from either total occupational impairment or impairment with deficiencies in most areas that would be associated with a 70 percent disability rating or greater.  

With that said, the Board acknowledges that in August 2016, Dr. McPeak stated that the Veteran was incapable of performing gainful employment as a result of his psychological impairment.  While this observation is consistent with a degree of occupational impairment associated with a 70 percent or 100 percent rating, the Board places relatively little probative weight in the finding.  Dr. McPeak does not explain this conclusion, and the checklist associated with this conclusion shows that the Veteran showed no limitation for approximately half of the listed occupational activities.  Furthermore, the Board finds that clinicians have otherwise failed to state that the Veteran suffered from such a degree of occupational impairment, and the Veteran himself thought he could do "very well" at work as long as he was left to work relatively independently.  Thus, despite Dr. McPeak's August 2016 checklist suggesting that the Veteran was totally occupationally impaired, the Board finds that the weight of the evidence is against a finding that the Veteran suffered from either total occupational impairment or impairment with deficiencies in most areas that would be associated with a 70 percent disability rating or greater.  

With that said, the Board's determination does not diminish the seriousness of the occupational impairment that the Veteran has experienced as a result of his psychiatric symptoms.  Indeed, the record shows that the Veteran has reported experiencing difficulties in sleep, motivation, mood, and concentration.  The Veteran's PTSD symptoms doubtlessly have a significant impact on his occupational functioning, and it is because of these symptoms that the Board has awarded the Veteran a 50 percent rating.  Of note, a 50 percent rating contemplates difficulty in establishing and maintaining effective work relationships.  For the reasons set forth above, however, and even acknowledging the significance of the Veteran's symptoms, the Board finds that the Veteran's degree of occupational impairment does not approximate the symptoms associated with a 70 percent disability rating or greater.  

Similarly, with regard to the Veteran's social impairment, the Veteran has not shown the total social impairment that is associated with a 100 percent disability rating or the social impairment with deficiencies in most areas that is associated with a 70 percent disability rating.  

In support of this finding, the Board notes that since filing his claim of entitlement to service connection, the Veteran maintained good relationships with his spouse and three of his four children, and the Veteran enjoyed socializing with other veterans.  Furthermore, in February 2014, an examiner found that the Veteran's symptoms resulted in social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Board notes that this characterization of the Veteran's symptoms is consistent with a 30 percent disability rating.  While the Board acknowledges the Veteran's descriptions of self-isolating and spending much of his time at home, the Board finds that the Veteran's self-reported satisfaction with his familial relationships is not consistent with the inability to establish and maintain effective relationships that is associated with a rating of 70 percent or greater for the Veteran's PTSD.  

With that said, the Board's determination does not diminish the seriousness of the social impairment that the Veteran has experienced as a result of his psychiatric symptoms.  Indeed, the Veteran has reported experiencing difficulties in sleep, motivation, mood, and concentration.  Furthermore, the Veteran has occasionally endorsed having suicidal ideation, which is a symptom associated with a 70 percent disability rating.  While the Board acknowledges the presence of such thoughts, it finds that such thoughts alone do not support the award of a 70 percent rating.  The Veteran's suicidal thoughts have occurred only occasionally, the Veteran has consistently denied having a plan to act on such thoughts, and such thoughts have not resulted in impairment with deficiencies in most areas.  

The Board acknowledges that the Veteran's PTSD symptoms have a significant impact on his social functioning, and it is because of these symptoms that the Board has awarded the Veteran a 50 percent rating.  Of note, a 50 percent rating contemplates difficulty in establishing and maintaining effective social relationships.  For the reasons set forth above, however, and even acknowledging the significance of the Veteran's symptoms, the Board finds that the Veteran's degree of social impairment does not approximate the symptoms associated with a 70 percent disability rating or greater.  

In making this determination, the Veteran's GAF scores have been considered.  The Board finds that these scores, when considered along with the symptoms contained in the associated clinical reports, are inconsistent with a disability rating in excess of the currently-assigned 50 percent rating.  Furthermore, the Board has considered the August 2015 arguments of the Veteran's representative that a 70 percent disability rating best approximates the Veteran's symptomatology.  In support of this argument, the representative argues that the June 2014 opinion of Dr. McPeak supports a 70 percent rating, and that her opinion should be given additional weight because she was the Veteran's treating physician.  To this end, the Board notes that there is no requirement that additional evidentiary weight be given to the opinion of a physician who regularly treats a veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993).  To this end, while the Board places some probative value on Dr. McPeak's June 2014 questionnaire, the Board has considered this evidence in the context of the totality of the record, including the Veteran's psychiatric treatment records, examination reports, and lay statements.  As noted above, the Board cannot find that the weight of the totality of this evidence supports a rating in excess of 50 percent.  

Accordingly, while the Board finds that PTSD warrants a 50 percent rating, it also finds that the weight of the evidence is against the assignment of a rating greater than 50 percent at any time.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Diabetes

The Veteran contends that he is entitled to a rating in excess of 20 percent for diabetes. 

Under the Diagnostic Code applicable to diabetes, a 20 percent disability rating applies to diabetes requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet.  A 40 percent disability rating applies to diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating applies to diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating applies to diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

The phrase "regulation of activities" means that a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).  Additionally, the rating criteria contained in Diagnostic Code 7913 are conjunctive.  In other words, the criteria for each higher disability rating include the criteria of each lower disability rating.  If any criterion is not met at any particular level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  In other words, each higher rating requires the elements of the lower rating.  

Turning to the facts in this case, throughout the period on appeal, the evidence of record, including VA examination reports and VA outpatient treatment records, shows that the Veteran has been prescribed an oral hypoglycemic agent to maintain a satisfactory blood sugar level and that he has been placed on a restricted diet.  At issue in this case, then, is whether the Veteran's diabetes requires the regulation of activities that is associated with a rating in excess of the currently-assigned 20 percent evaluation.

The Board finds that the weight of the evidence is against such a finding.  To the contrary, not only does the evidence not show that the Veteran's diabetes required the regulation of activities, but clinicians regularly advised the Veteran to increase his activity.  For example, in June 2014, a clinician advised the Veteran to "work on . . . exercise" to improve his blood sugar.  In a January 2015 questionnaire addressing the Veteran's impairment due to diabetes, a clinician indicated that the Veteran's diabetes did not require the regulation of activities.  The Veteran underwent a VA examination in May 2015, at which time the examiner indicated that the Veteran's diabetes did not require regulation of activities.  The examiner additionally stated that the Veteran had no complications of diabetes.  Consistent with these findings, in the Veteran's September 2016 hearing before the undersigned, he stated that no doctors had ever told him to restrict his activities due to diabetes.  

Thus, upon review of the record, the Board finds that the weight of the medical evidence of record does not support a finding that the Veteran's diabetes requires the restriction of activities.  To the extent that the Veteran indeed believes that diabetes requires the regulation of activities, the Board notes that laypersons can attest to factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the Veteran is competent to report what he perceives through his senses, such as difficulty engaging in activities, he does not have medical training or expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, to the extent that the Veteran indeed believes that diabetes requires the regulation of activities, the Board assigns such beliefs little probative weight, because the weight of the evidence of record indicates that the Veteran has not been prescribed or advised to avoid strenuous occupational and recreational activities due to diabetes.  The Board finds that whether the management of diabetes requires the restriction of activities or the avoidance of strenuous occupational and recreational activities is a decision that is medical in nature.  The weight of the competent evidence of record shows that restriction of activities is not required due to diabetes.  Therefore, the Board finds that a rating in excess of 20 percent for diabetes is not warranted.

The Board acknowledges that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2017).  In this case, however, clinicians, including the May 2015 examiner, have not found the Veteran to have any complications of diabetes.

Automobile and Adaptive Equipment

Eligibility for financial assistance in the purchase of an automobile or other conveyance and of basic entitlement to necessary adaptive equipment exists when a veteran exhibits one of the following as the result of a service-connected disorder: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes.  38 U.S.C. §§ 3901, 3902 (2012); 38 C.F.R. § 3.808(a), (b) (2017).  A veteran who is not eligible for assistance under the foregoing criteria may nonetheless be entitled to adaptive equipment if he is entitled to VA compensation for ankylosis of one or both knees or one or both hips.  38 U.S.C. § 3901; 38 C.F.R. § 3.808(b).

Loss of use of a hand or foot means that no effective function remains other than that which would be equally well-served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  The determination will be made on the basis of whether the actual remaining function, such as in the case of a hand, the acts of grasping or manipulation, and in the case of a foot, the acts of balancing or propelling, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).  Examples that constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3.5 inches or more, complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2)(a)(b), 4.63.

Turning to the facts in this case, the Veteran is service connected for a left ankle fracture, PTSD, diabetes, hearing loss, tinnitus, and scars of the left ankle, right thumb, and right leg.  The Veteran filed a claim for automobile and adaptive equipment in March 2010, at which time he argued that he was entitled to such benefit as the result of the loss of his right foot following the amputation of his right leg.  During the Veteran's September 2016 hearing, the Veteran indicated that he hoped to receive automobile and adaptive equipment primarily as a result of his right leg amputation.  Following questioning from his representative, the Veteran indicated that he also hoped to receive such a benefit as the result of his service-connected left ankle disability, scars, and diabetes.  

Turning to an analysis of these facts, the Board finds that the evidence does not demonstrate that the Veteran has suffered from a loss or loss of use of either the hands or the feet as a result of service-connected disabilities.  Indeed, the Veteran has not generally contended that his service-connected disabilities result in such impairment.  While the Veteran has indeed suffered an anatomical loss of the right foot following his right leg amputation, this disability is not service connected, and it thus cannot support the claim for automobile and adaptive equipment.  

With regard to the Veteran's service-connected disabilities of a left ankle fracture, PTSD, diabetes, hearing loss, tinnitus, and scars of the left ankle, right thumb, and right leg, such disabilities have not resulted in a loss of use of the hands or feet.  For example, in May 2010, an examiner found that the Veteran's left ankle pain resulted in an inability to stand for more than a few minutes or walk more than a few yards.  There was no joint ankylosis.  The examiner found that the Veteran's left ankle disability had no significant effects on his usual occupation.  In February 2014, the Veteran indicated that he experienced chronic pain in his left ankle.  Following the Veteran's June 2014 complaints of left ankle pain, an x-ray examination showed osseous densities and minimal calcification of the Achilles tendon.  A clinician explained to the Veteran that there was no significant progression of the degenerative changes of his left ankle.  The May 2015 examiner found that the Veteran's diabetes did not result in complications, including the PVD that resulted in the Veteran's right leg amputation.  Furthermore, the evidence does not show that the Veteran's service-connected scarring has resulted in a loss of use of the hands or feet.  The weight of the evidence similarly fails to show that the Veteran's service-connected disabilities have resulted in ankylosis of the knees or hips.  

To the extent that the Veteran himself believes that he is entitled to the benefits sought on appeal, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences physical symptoms, such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issue in this case, whether the Veteran's service-connected disabilities result in a loss of use of the hands or feet, ankylosis of the hips, or ankylosis of the knees, the issue of the relationship between the symptoms and the Veteran's service-connected disorders is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, although the Board has carefully considered the lay contentions of record, the Board ultimately affords the objective medical evidence of record greater probative weight than the lay opinions of record.

The Board concludes that the preponderance of the evidence is against a finding that the Veteran has fulfilled the requirements for entitlement to automobile and adaptive equipment or adaptive equipment only.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  A Veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the disability, when it is satisfactorily shown that the Veteran is unable to secure further employment.  38 C.F.R. § 4.18.  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Turning to the facts in this case, the evidence shows that the Veteran completed high school and three years of college.  The evidence shows that the Veteran worked until July 2000 as a forklift operator in a cold storage plant.  In January 2001, the Veteran indicated that he quit this job because he was given an opportunity to retire and because it was becoming more difficult for him to climb into and out of the forklift.  The Veteran then worked as a fence installer until October 2001, at which time he was laid off at the end of the season.  

In August 2002, the Veteran alleged that he quit working in July 2000 because of pain in his back and ankle.  In June 2002, a VA clinician indicated that the Veteran primarily complained of back and hip pain.  The clinician indicated that the Veteran was capable of working full time in a position that required only occasional heavy lifting.  The clinician stated that the Veteran would benefit from a job that allowed for position changes and breaks because his symptoms were exacerbated by prolonged sitting and standing.  The Veteran could operate machinery, supervise, and engage in clerical and sales work.  In August 2002, the Veteran reported that he quit his job because of pain in his back and left ankle.  In September 2002, a clinician noted that the Veteran quit working because of pain in his hips, hands, elbows, upper back, and knees.  The Veteran was assessed with fibromyalgia.  

In December 2004, it was noted that the Veteran had stopped working because of pain in his hips, hands, elbows, upper back, and knees.  In November 2006, the Veteran reported that he had not worked since July 2000 as a result of pain in his joints.  In December 2011, it was noted that the Veteran was not working as a result of his physical limitations.  

In the Veteran's January 2012 claim of entitlement to a TDIU, the Veteran claimed that his left ankle fracture with residuals, surgical scars, right leg amputation, bilateral hearing loss, tendonitis, PTSD, lifting restrictions, and ability to engage only in short walks prevented him from securing or following a substantially gainful occupation.  

In an October 2012 examination, the Veteran reported that he had worked in warehousing and driving a forklift for nearly 30 years before he stopped working in July 2000.  The Veteran indicated that he could no longer operate a forklift because of pain in his joints and back.  The examiner found that the Veteran's scars would not affect his ability to work, but his left ankle disability would affect his ability to work.  With that said, the examiner found that such disability did not preclude the Veteran from gainful employment.  Instead, the examiner found that the Veteran's widespread joint pains related to fibromyalgia and osteoarthritis prevented the Veteran from working.  The Veteran's left ankle disability would limit the Veteran's ability to engage in activities requiring extended standing and walking.  The Veteran's service-connected disabilities did not preclude him from engaging in sedentary employment with minimal accommodation.  

In a February 2014 examination, an examiner found that the Veteran's PTSD resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although the Veteran generally functioned satisfactorily, with normal routine behavior, self-care, and conversation.  In June 2014, Dr. McPeak indicated that the Veteran's PTSD symptoms would result in him missing work once monthly.  In August 2016, Dr. McPeak indicated that the Veteran's service-connected psychiatric impairments would result in more than three absences from work monthly, and she opined that the Veteran would not be capable of performing gainful employment as a result of his psychological impairment.  

During the Veteran's September 2016 hearing before the undersigned, the Veteran stated that last worked as a forklift operator in July 2000, at which time he stopped working because of pain in his hands and hips.  The Veteran indicated that he could not grab the bar on the forklift in order to get into the seat, and he had difficulty exiting the forklift.  The Veteran indicated that he thought he could engage in a job "very well" as long as he was left alone.  The Veteran indicated that his low back pain and the swelling of his hands associated with fibromyalgia would prevent him from working.  

Turning to an analysis of these facts, while the Veteran has indeed been unemployed since filing his appeal, the weight of the evidence does not support a finding that the Veteran's service-connected disabilities alone have resulted in an inability to secure and follow a substantially gainful occupation consistent with his education and work experience.  Instead, to the extent that the Veteran is indeed unable to work, the weight of the medical evidence of record, including the express finding of the October 2012 examiner, supports a finding that the Veteran's generalized joint pains, rather than his service-connected disabilities specifically, result in his inability to work.  Indeed, during the Veteran's September 2016 hearing, he primarily attributed his inability to work to pain in his hands, hips, and low back, none of which are service-connected.  

In making this finding, the Board places relatively little probative weight in the August 2016 conclusion of Dr. McPeak that the Veteran's service-connected PTSD alone prevented him from working.  As the Board noted in its discussion of the Veteran's PTSD symptoms, the Board finds that the weight of the clinical evidence does not present a disability picture that shows that the Veteran is unable to work as a result of his psychiatric symptoms.  Indeed, the Veteran himself, during his September 2016 hearing, stated that he thought he could engage in a job "very well" as long as he was left to work independently.  

The Board does not doubt that the Veteran's service-connected disabilities have an effect on his employability, as evidenced by his combined disability rating.  The weight of the evidence, however, does not support a finding that his service-connected disabilities precluded his participation in substantially gainful employment.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, upon a thorough review of the evidence of record, the Board finds that the Veteran has not been precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for TDIU must be denied.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeals of the claims of entitlement to increased ratings for tinnitus, a bilateral hearing loss disability, a left ankle disability, a left ankle scar, a right leg scar, and a right thumb scar are dismissed.

In the absence of new and material evidence, the petition to reopen a claim for service connection for an amputation of the right leg is denied.   

A rating of 50 percent, but no greater, for PTSD is granted, subject to the laws and regulations governing the award of monetary payments.    

A rating in excess of 20 percent for diabetes is denied.  

Entitlement to automobile and adaptive equipment or to adaptive equipment only is denied.

A TDIU is denied.  




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


